Case 1:21-cv-00412-KK-JHR Document 1-3 Filed 05/03/21 Page 1of1

JS 44 (Rev. 04/24)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rutes of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NENT PAGE OF THIS FORM}

 

 

 

I. (a) PLAINTIFES DEFENDANTS
ASSOCIATED BUILDERS & CONTRACTORS OF County of Bernalillo
(b} County of Residence of First Listed Plaintiff Bernalillo County of Residence of First Listed Defendant Bernalillo
(EXCEPT IN (£8. PLAINTIFF CASES) UN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION GF
THE TRACT GF LAND INVOLVED.
(c} Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Lean M. Stevens-Block and Sarah K. Downey
Jackson Loman Stanford Downey & Stevens-Block, P.C.
201 Third St. NW. Suite 1500
IL. BASIS OF JURISDICTION (Place an “XY” it One Box Onhy} Ill. CITEZENSHIP OF PRINCIPAL PARTIES {Place an “X" in One Box for Plainiy
Be uF
(For Diversity Cases Ouly} and One Box for Defendant)
Cc] i U.S. Government [x}3 Federal Question PTF DEF PTF DEF
Plamtiff (U.S. Government Not a Party) Citizen of This State cE] i [] 3 Incorporated or Principal Place C] 4 [js
of Business Jn This State
CL] 2 U.S. Government Cl 4 Diversity Citizen of Another State C] 2 rl 2 Incorporated and Principal Place C_] 3 | s
Defendany (indicate Citizenship of Parties in Item {ff} of Business In Anoiber State
Citizen or Subject of a L] 3 CT] 3. Foreign Nation LJ 6 Cc] 6
Foreign Country

 

 

IV. NATURE OF SUIT {Place an

 

   

(in One Box Onh) Click here for: Nature of Suit Code Descriptions

 

 

 

 

  

 
  

    

 

 

 

 
   

 

 

 

 

   

 

E: CONTRACT 3 FORFEITUREPENALTY: UBANKRUPICY. OTHER STATUTES:
110 insurance PERSONAL INJURY PERSONAL ENJURY | 625 Drug Related Seizure 422 Appeal 78 USC 138 375 False Clans Act
120 Marine 310 Aixplane | 365 Personal Injury - of Property 2] USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability _jeo0 Other 28 USC 157 zx 3725{a))
140 Negotiable Instrument Liability r] 367 Health Care/ 400 State Reapportionment
[] £50 Recovery af Overpayment |] 320 Aseault. Libel & Pharmaceutical 1 ROPERTY RIGHT S257 | 410 Antitrust
& Enforcement of Fudament Slander Persenal Injury ] 820 Copyrights |_| 439 Banks aud Banking
15} Medicare Act } 330 Federal Employers” Product Liability 830 Patent |_| 450 Commerce
H 152 Recovery of Defaulied Liability Cc] 368 Asbestes Personal L 834 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine injury Product New Drug Application [|_J 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C) 153 Recovery of Overpayment Liability PERSONAL PROPERTY ‘LABOR a $80 Defend Trade Secrets | 486 Consumer Credit
of Veteran's Benefits 350 Moier Vehicle 370 Other Fraud 710 Fair Labor Standards Act af 2016 (15 USC 1681 or 1692}
[7] 160 Stockhoiders’ Suits H 353 Motor Vehicle H 374 Truth in Lending Act | _] 485 Telephone Consumer
ry 196 Other Contract Product Liability | 380 Other Personal | 720 Labor/Management Pt OIAL SECUREDY 5 Frotection Act

 

 

 

 

 

 

 

 

 
  

   

 

  

 

 

 

 

 

H 195 Contract Product Liability [7 } 360 Other Personal Property Damage Relations 86] HLA (13958) 4 490 Cable/Sat TV
196 Franchise injury [.] 385 Property Damage 740 Railway Labor Act 86? Biack Lang (923) 850 Securities‘Commodities/
| 362 Personal Injury - Product Liahility His Family and Medical 863 DIWC/DIWW (403(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI ] 890 Other Statutory Actions
; i CIVE RIGHTS PRISUNER EELITIONS <<] | 790 Other Labor Litigation |] 865 RST (405¢2)) |_| 891 Agricultural Acts
L [220 Land Condemnation X| 440 Other Civil Rights Habeas Corpus: | _]791 Employee Retirement 893 Environmental Matters
i | 220 Foreclosure 441 Voting | 463 Alien Detainee Tacome Security Act : ERAT: TAXSUY 895 Freedom of Infonuation
230 Rent Lease & Ejectnent 442 Employment ") 510 Mations te Vacate 870 Taxes (US. Plaaiff Act
240 Terts 10 Land 443 Housing? Sentence or Defendant} 896 Arbitration
245 Tart Product Liability Accommedations |_| 530 General {| 87% IRS—Third Party f 899 Administrative Procedure
[_]299 Al Other Real Property — [] 445 Amer. w/Disabilities -[[ ] 535 Death Penalty TMMIGRALION 5] 26 USC 7609 Act/Review or Appeal of
Exnploymeut Other: 462 Naturalization Application Agency Decision
_] 446 Amer. w/Disabilities -[ 1540 Mandamus & Other ies Other sunigration jf 950 Constintionality of
Other 356 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
460 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piece an “Xx” in One Bax Onhy?
[xj Original [2 Removed from 3. Remanded from []4 Reinstated or m4 Transferred from ryé Multidistrict ms Mulidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL REQUESTED IN
COMPLAINT:

Cite the U.S. Civil Statute under which you are filmg (Bo nat cite javisdictional statntes unless diversity):
42 U5.C § 1983, 28 USC. § 2404

Brief description of cause:
viclations of ist and 14 Amendments; NLRA and state competitive bidding laws under supplementat jurisdiction

C] CHECK IF THIS IS A CLASS ACTION BEMANDB $ CHECK YES only if demanded in complaint:
UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (]¥es []No

 

VU. RELATED CASE(S)

 

 

 

(Se tructi * yu
IF ANY ee brs PHUCTIONS, GE . DOCKET NUMBER
™ 6E[goa Wal ee
FOR OFFICE USE DNLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
